Exhibit 10.1

 

EXCHANGE AGREEMENT

 

EXCHANGE AGREEMENT (the “Agreement”) is made as of October __, 2019, by and
between Ecoark Holdings, Inc., a Nevada corporation (the “Company”), and the
investor signatory hereto (the “Investor”).

 

WHEREAS, the Investor is the holder of certain common stock purchase warrants
(the “Warrants”) issued by the Company and set forth on the Investor’s signature
page attached hereto;

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and in
reliance on Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to exchange with the Investor, and the
Investor desires to exchange with the Company, some or all of the Warrants (such
Warrants to be exchanged, the “Exchange Warrants), as set forth on the Signature
Page hereto for the number of shares of Common Stock set forth on the Investor’s
signature page hereto (the “Shares” or the “Exchange Securities”); and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the premises and the
mutual agreements, representations and warranties, provisions and covenants
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:

 

1. Exchange. On the Closing Date (as defined below), subject to the terms and
conditions of this Agreement, the Investor shall, and the Company shall,
pursuant to Section 3(a)(9) of the Securities Act, exchange the Exchange
Warrants for the Exchange Securities. Subject to the conditions set forth
herein, the exchange of the Exchange Warrants for the Exchange Securities shall
take place at the offices of Ellenoff Grossman & Schole LLP, on October __,
2019, or at such other time and place as the Company and the Investor mutually
agree (the “Closing” and such date, the “Closing Date”). At the Closing, the
following transactions shall occur (such transaction an “Exchange”):

 

1.1 On the Closing Date, in exchange for the Exchange Warrants, the Company
shall deliver Exchange Securities to the Investor or its designee in accordance
with the Investor’s delivery instructions set forth on the Investor signature
page hereto, which Exchange Securities shall have no restrictive legends and no
restrictions on resale. Upon receipt of the Exchange Securities in accordance
with this Section 1.1, all of the Investor’s rights under the Exchange Warrants
shall be extinguished. The Investor shall tender to the Company the Exchange
Warrants within three Trading Days (as defined below) of the Closing Date.

 

1.2 On the Closing Date, the Investor shall be deemed for all corporate purposes
to have become the holder of record of the Exchange Securities, irrespective of
the date such Exchange Securities are delivered to the Investor in accordance
herewith. The Exchange Warrants shall be deemed for all corporate purposes to
have been cancelled upon receipt of the Exchange Securities in accordance with
Section 1.1 above. Until the Exchange Warrants have been delivered to the
Company, the Investor shall bear the risk that they are acquired by a bona fide
purchaser with no notice of the Investor’s and the Company’s claims.

 





 

 

As used herein, “Beneficial Ownership Limitation” means 4.99% of the number of
shares of the Common Stock outstanding immediately after giving effect to the
issuance of the Shares hereunder.

 

As used herein, “Common Stock” means the common stock of the Company, par value
$0.001 per share, and any other class of securities into which such securities
may hereafter be reclassified or changed.

 

As used herein, “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.

 

As used herein, “Trading Day” means any day on which the Common Stock is traded
on the principal securities exchange or securities market on which the Common
Stock is then traded.

 

1.3 The Company and the Investor shall execute and/or deliver such other
documents and agreements as are customary and reasonably necessary to effectuate
the Exchanges, including, at the request of the Company or its transfer agent,
executed stock powers in customary form.

 

2. Closing Conditions.

 

2.1 Conditions to Investor’s Obligations. The obligation of the Investor to
consummate the Exchange is subject to the fulfillment, to the Investor’s
reasonable satisfaction, prior to or at the Closing, of each of the following
conditions:

 

(a) Representations and Warranties. The representations and warranties of the
Company contained in this Agreement shall be true and correct in all material
respects on the date hereof and on and as of the Closing Date as if made on and
as of such date.

 

(b) Issuance of Shares. At the Closing, the Company shall cause the Shares to be
delivered via The Depository Trust Company Deposit or Withdrawal at Custodian
system for the accounts of the Investor. In the event the issuance of the Shares
would cause the Investor’s beneficial ownership of the Common Stock to exceed
the Beneficial Ownership Limitation, the Investor shall be issued a pre-funded
warrant in lieu of shares of Common Stock that would result in ownership in
excess of the Beneficial Ownership Limitation.

 

(c) No Actions. No action, proceeding, investigation, regulation or legislation
shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

 

(d) Proceedings and Documents. All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the Investor,
and the Investor shall have received all such counterpart originals or certified
or other copies of such documents as they may reasonably request.

 

(e) Consents. The Company shall have obtained all required consents, as set
forth on Schedule 3.5.

 



2

 

 

2.2 Conditions to the Company’s Obligations. The obligation of the Company to
consummate the Exchange is subject to the fulfillment, to the Company’s
reasonable satisfaction, prior to or at the Closing, of each of the following
conditions:

 

(a) Representations and Warranties. The representations and warranties of the
Investor contained in this Agreement shall be true and correct in all material
respects on the date hereof and on and as of the Closing Date as if made on and
as of such date.

 

(b) No Actions. No action, proceeding, investigation, regulation or legislation
shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit, or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

 

(c) Proceedings and Documents. All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the Company and
the Company shall have received all such counterpart originals or certified or
other copies of such documents as the Company may reasonably request.

 

3. Representations and Warranties of the Company. The Company hereby represents
and warrants to Investor that:

 

3.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada. The Company is duly qualified to transact business and is in
good standing in each jurisdiction in which the failure to so qualify would have
a material adverse effect on its business or properties.

 

3.2 Authorization. All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement and the performance of all obligations of the
Company hereunder, and the authorization (or reservation for issuance of), the
Exchanges, and the issuance of the Exchange Securities, have been taken on or
prior to the date hereof.

 

3.3 Valid Issuance of the Shares. The Shares, when issued and delivered in
accordance with the terms of this Agreement, for the consideration expressed
herein, will be duly and validly issued, fully paid and nonassessable.

 

3.4 Compliance With Laws. The Company has not violated any law or any
governmental regulation or requirement which violation has had or would
reasonably be expected to have a material adverse effect on its business and the
Company has not received written notice of any such violation.

 



3

 

 

3.5 Consents; Waivers. Other than as set forth on Schedule 3.5 attached hereto,
no consent, waiver, approval or authority of any nature, or other formal action,
by any Person, not already obtained, is required in connection with the
execution and delivery of this Agreement by the Company or the consummation by
the Company of the transactions provided for herein and therein.

 

3.6 Acknowledgment Regarding Investor’s Purchase of Securities. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of
arm’s length Investor with respect to this Agreement and the other documents
entered into in connection herewith (collectively, the “Transaction Documents”)
and the transactions contemplated hereby and thereby and that the Investor is
not (i) an officer or director of the Company, (ii) an “affiliate” of the
Company (as defined in Rule 144 promulgated under the Securities Act), or (iii)
to the knowledge of the Company, a “beneficial owner” of more than 10% of the
shares of Common Stock (as defined for purposes of Rule 13d-3 of the Securities
Exchange Act of 1934, as amended). The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby, and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor’s acceptance of the Exchange Securities. The
Company further represents to the Investor that the Company’s decision to enter
into the Transaction Documents has been based solely on the independent
evaluation by the Company and its representatives.

 

3.7 Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
selfregulatory organization or body pending or, to the knowledge of the Company,
threatened against or affecting the Company, the Securities or any of the
Company’s officers or directors in their capacities as such.

 

3.8 No Group. The Company represents to the Investor that it will be entering
into one or more Securities Exchange Agreements with other investors in
substantially the form and identical terms hereof (“Other Agreements”), but the
Company acknowledges that, to the Company’s knowledge, the Investor is acting
independently in connection with this Agreement and the transactions
contemplated hereby, and is not acting as part of a “group” as such term is
defined under Section 13(d) of the Securities Act and the rules and regulations
promulgated thereunder. The Company hereby represents and warrants as of the
date hereof and covenants and agrees from and after the date hereof that none of
the terms offered pursuant to any of the Other Agreements (or agreements related
to the Company’s common stock purchase warrants) is or will be more favorable
than those terms offered hereunder.

 



4

 

 

3.9 Validity; Enforcement; No Conflicts. This Agreement and each Transaction
Document to which the Company is a party have been duly and validly authorized,
executed and delivered on behalf of the Company and shall constitute the legal,
valid and binding obligations of the Company enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies. The execution, delivery and performance by the Company of this
Agreement and each Transaction Document to which the Company is a party and the
consummation by the Company of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of the
Company or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company is a party or by which
it is bound, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities or “blue sky” laws)
applicable to the Company, except in the case of clause (ii) above, for such
conflicts, defaults or rights which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of the
Company to perform its obligations hereunder.

 

3.10 Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided the Investor or its agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, nonpublic information. The Company understands and confirms that the
Investor will rely on the foregoing representations in effecting transactions in
the Exchange Securities.

 

3.11 No Commission Paid. Neither the Company nor any of its affiliates nor any
Person acting on behalf of or for the benefit of any of the foregoing, has paid
or given, or agreed to pay or give, directly or indirectly, any commission or
other remuneration (within the meaning of Section 3(a) (9) of the Securities Act
and the rules and regulations of the Securities and Exchange Commission
promulgated thereunder) for soliciting the Exchange.

 

4. Representations and Warranties of the Investor. The Investor hereby
represents, warrants and covenants that:

 

4.1 Authorization. The Investor has full power and authority to enter into this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby and has taken all action necessary to authorize
the execution and delivery of this Agreement, the performance of its obligations
hereunder and the consummation of the transactions contemplated hereby.

 

4.2 Investment Experience. The Investor can bear the economic risk of its
investment in the Securities, and has such knowledge and experience in financial
and business matters that it is capable of evaluating the merits and risks of an
investment in the Exchange Securities.

 



5

 

 

4.3 Information. The Investor and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and issuance of the Exchange Securities
which have been requested by the Investor. The Investor has had the opportunity
to review the Company’s filings with the Securities and Exchange Commission. The
Investor and its advisors, if any, have been afforded the opportunity to ask
questions of the Company. Neither such inquiries nor any other due diligence
investigations conducted by the Investor or its advisors, if any, or its
representatives shall modify, amend or affect the Investor’s right to rely on
the Company’s representations and warranties contained herein. The Investor
understands that its investment in the Exchange Securities involves a high
degree of risk. The Investor has sought such accounting, legal and tax advice as
it has considered necessary to make an informed investment decision with respect
to its acquisition of the Exchange Securities. The Investor is relying solely on
its own accounting, legal and tax advisors, and not on any statements of the
Company or any of its agents or representatives, for such accounting, legal and
tax advice with respect to its acquisition of the Exchange Securities and the
transactions contemplated by this Agreement.

 

4.4 No Governmental Review. The Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Exchange Securities
or the fairness or suitability of the investment in the Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Exchange
Securities.

 

4.5 Validity; Enforcement; No Conflicts. This Agreement and each Transaction
Document to which the Investor is a party have been duly and validly authorized,
executed and delivered on behalf of the Investor and shall constitute the legal,
valid and binding obligations of the Investor enforceable against the Investor
in accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies. The execution, delivery and performance by the Investor of this
Agreement and each Transaction Document to which the Investor is a party and the
consummation by the Investor of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of the
Investor or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Investor is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities or “blue sky” laws) applicable to the
Investor, except in the case of clause (ii) above, for such conflicts, defaults
or rights which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of the Investor to
perform its obligations hereunder.

 

4.6 Bring-Down of Representations and Warranties. All legal and factual
representations and warranties made by the Investor to the Company in any prior
agreements pursuant to which the Exchange Securities were originally issued are
accurate and complete in all material respects as of the date hereof, unless as
of a specific date therein in which case they shall be accurate as of such date
(or, to the extent representations or warranties are qualified by materiality or
Material Adverse Effect (as defined in such agreements), in all respects).

 



6

 

 

5. Additional Covenants.

 

5.1 Disclosure. The Company shall, on or before 9:30 a.m., New York City time,
on the first business day after the date of this Agreement, issue a Current
Report on Form 8-K (the “8-K Filing”) disclosing all material terms of the
transactions contemplated hereby. From and after the issuance of the 8-K Filing,
the Investor shall not be in possession of any material, nonpublic information
received from the Company or any of its respective officers, directors,
employees or agents that is not disclosed in the 8-K Filing. The Company shall
not, and shall cause its officers, directors, employees and agents, not to,
provide the Investor with any material, nonpublic information regarding the
Company from and after the filing of the 8-K Filing without the express written
consent of the Investor. The Company shall not disclose the name of the Investor
in any filing, announcement, release or otherwise, unless such disclosure is
required by law or regulation. In addition, effective upon the filing of the 8-K
Filing, the Company acknowledges and agrees that any and all confidentiality or
similar obligations under any agreement, whether written or oral, between the
Company, any of its subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and the Investor or any of its
affiliates, on the other hand, shall terminate.

 

5.2 Survival of Covenants. Sections 4.3, 4.4, 4.6, 4.8, 4.10 and 4.14 of the
Securities Purchase Agreement, dated as of March 17, 2017 by and among the
Company and the purchasers signatory thereto and the Securities Purchase
Agreement, dated as of May 26, 2017 by and among the Company and the purchasers
signatory thereto (collectively, the “2017 Purchase Agreements”) shall survive
and be incorporated by reference into this Agreement and the Shares issuable
hereunder for all such purposes be deemed “Shares” as used under 2017 Purchase
Agreements as if the Shares were issued pursuant to such agreement.

 

5.3 Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.

 

5.4 Section 3(a)(9) Exchange. The parties acknowledge and agree that in
accordance with Section 3(a)(9) of the Securities Act, the Shares shall take on
the registered characteristics of the Exchange Securities being exchanged. The
Company agrees not to take any position contrary to this Section 5.4.

 

6. Miscellaneous.

 

6.1 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the parties hereto and the respective successors and assigns of the parties.
Nothing in this Agreement, express or implied, is intended to confer upon any
party, other than the parties hereto or their respective successors and assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.

 



7

 

 

6.2 Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state or federal courts
sitting in The City of New York, Borough of Manhattan, for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

6.3 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

6.4 Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered pursuant to the terms of the 2017 Purchase
Agreements.

 

6.5 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investor. Any amendment or waiver
effected in accordance with this paragraph shall be binding upon Investor and
the Company, provided that no such amendment shall be binding on a holder that
does not consent thereto to the extent such amendment treats such party
differently than any party that does consent thereto.

 

6.6 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

6.7 Entire Agreement. This Agreement represents the entire agreement and
understanding between the parties concerning the Exchange and the other matters
described herein and therein and supersede and replaces any and all prior
agreements and understandings solely with respect to the subject matter hereof
and thereof.

 

6.8 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 



8

 

 

6.9 Interpretation. Unless the context of this Agreement clearly requires
otherwise, (a) references to the plural include the singular, the singular the
plural, the part the whole, (b) references to any gender include all genders,
(c) “including” has the inclusive meaning frequently identified with the phrase
“but not limited to” and (d) references to “hereunder” or “herein” relate to
this Agreement.

 

6.10 No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

6.11 Survival. The representations, warranties and covenants of the Company and
the Investor contained herein shall survive the Closing and delivery of the
Exchange Securities.

 

6.12 Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

6.13 No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

[SIGNATURES ON THE FOLLOWING PAGES]

 

9

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

  THE COMPANY       ECOARK HOLDINGS, INC.         By:     Name: William B.
Hoagland, CFA   Title: Principal Financial Officer

 



10

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

INVESTOR

 

Name of Investor: ________________________________________________________

 

Signature of Authorized Signatory of Investor:
__________________________________

 

Name of Authorized Signatory:
____________________________________________________

 

Title of Authorized Signatory:
_____________________________________________________

 

Email Address of Authorized Signatory:
_____________________________________________

 

List of Warrants held by Investor:

 

Exchange Warrants:

 

Exchange Securities:

 

Shares:

 

Prefunded Warrants:

 

DWAC Instructions for Delivery of Shares to
Investor:___________________________________________

 

 

11

 

